Warner, J.,
dissenting.
A sheriff is a ministerial and not a judicial officer, and when an execution is placed in his hands for collection, issuing from a Court of general jurisdiction, regular upon its face, it is not a legal showing for the sheriff, in answer to a rule for not making the money due thereon, to state that the consideration of the debt on which the judgment was obtained was for a slave or slaves; the more especially as the record in this case does not show whether the judgment was obtained before or since the adoption of the Constitution of 1868. For aught that appears from this record, that defense may have been set up on the trial of the case in which the *544judgment was rendered. There is nothing on the face of the judgment or execution, showing that it was founded on a slave debt, and unless that fact had been made judicially to appear to the sheriff, by an affidavit of illegality, or other lawful proceeding, he cannot, on his own mere motion, suggest that fact as an excuse for not performing his duty, when ruled for the money. The sheriff cannot, as a ministerial officer, be allowed to go behind the judgment and decide for himself, that the debt on which it is founded was a slave debt, as an excuse for not obeying the mandatory process of the Court placed in his hands. It was no more a legal excuse for the sheriff, as a ministerial officer, when ruled for the money, to assume and decide for himself, that the execution issued on a judgment for a debt, the consideration of which was a slave or slaves, than it would have been for him to assume, and decide for himself, that the execution had issued on a judgment founded on a gaming debt, or on a debt to compound a felony, or any other illegal consideration. That was no part of his legal duty as sheriff, and consequently is no legal defense to the rule against him.